FORM 6 – K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report on Foreign Issuer Pursuant to Rule 13a – 16 or 15d – 16 of the Securities Exchange Act of 1934 For the Month of February, 2015 Gilat Satellite Networks Ltd (Translation of Registrant’s Name into English) Gilat House, Yegia Kapayim Street Daniv Park, Kiryat Arye, Petah Tikva, Israel (Address of Principal Corporate Offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-FxForm 40-Fo Indicate by check mark whether the registrant by furnishing the information contained in this form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes oNox If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b):N/A Attached hereto is Registrant’s press release dated February 18, 2015, announcing Gilat’s Fourth Quarter and year end 2014 results. We consent to the incorporation by reference of the GAAP financial information included herein, in the Registration Statements on Form F-3 (registration nos. 333-195680 and333-174142) and registration statements on form S-8 (registration nos. 333-96630, 333-113932, 333-123410, 333-132649, 333-158476, 333-180552 and 333-187021). Signature Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Gilat Satellite Networks Ltd. (Registrant) Dated February 18, 2015 By: /s/Yael Shofar Yael Shofar Corporate Secretary 2 Gilat Reports Significant Improvement in Results for the Fourth Quarter and Full Year 2014 Significant improvement on all major operational parameters 2014 EBITDA grows 43% to $23.4 million Continued growth in revenue and profitability expected for 2015 Petah Tikva, Israel – February 18, 2015 –Gilat Satellite Networks Ltd. (NASDAQ, TASE: GILT), a worldwide leader in satellite networking technology, solutions and services, today reported its results for the fourth quarter and year ended December 31, 2014. Key Financial Updates: · Revenue for 2014 was $235.1 million compared to $234.9 million in 2013 · EBITDA increased by 43% in 2014 to $23.4 million from $16.3 million in 2013 · Non-GAAP operating income increased by 200% to $13.1 million in 2014, from $4.4 million in 2013 · GAAP operating income was $5.0 million as compared to a loss of $4.1 million in 2013 · Management objectives for 2015: continued growth to revenues between $250 to $260 million and EBITDAbetween $26 to $28 million Revenues for the fourth quarter of 2014 were $73.1 million, compared to $55.7 million for the same period in 2013. Revenues for the year ended December 31, 2014 were $235.1 million, compared to $234.9 million in the year ended December 31, 2013. On a non-GAAP basis, operating income was $7.5 million in the fourth quarter of 2014 as compared to an operating loss of $0.1 million in the comparable quarter of 2013. Operating income for 2014 on a non-GAAP basis was $13.1 million compared to operating income of $4.4 million in 2013. On a GAAP basis, operating income was $5.5 million in the fourth quarter of 2014 as compared to an operating loss of $2.7 million in the comparable quarter of 2013. Operating income for 2014 on a GAAP basis was $5 million compared to operating loss of $4.1 million in 2013. On a non-GAAP basis, net income for the quarter was $4.4 million or $0.1 per diluted share compared to net loss of $1.0 million or $0.02 per diluted share in the same quarter of 2013. Net income for 2014 on a non-GAAP basis was $7.4 million or $0.17 per diluted share compared to net loss of $1.1 million or $0.03 per diluted share in 2013. 3 On a GAAP basis, net income for the quarter was $2.4 million or $0.06 per diluted share compared to net loss from continuing operations of $3.6 million or $0.09 per diluted share in the same quarter of 2013. Net loss from continuing operations for 2014 on a GAAP basis was $0.7 million or $0.02 per diluted share compared to net loss from continuing operations of $9.6 million or $0.23 per diluted share in 2013. EBITDA for the fourth quarter of 2014 reached $10.4 million compared with $2.5 million in the comparable period in 2013. EBITDA for the twelve months of 2014 reached $23.4 million compared with $16.3 million in the comparable period in 2013. “2014 was a good year for Gilat, with significant improvement in all major operational parameters, most of all: profitability,” said Erez Antebi, CEO of Gilat. “Looking forward,we ed December 31, December 31, Unaudited Unaudited Unaudited Unaudited Operating income (loss) ) ) Add: Non-cash stock-based compensation expenses Restructuring costs - - Depreciation and amortization EBITDA 14
